          Case 1:19-cv-10497-JMF Document 133 Filed 08/18/20 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------x
 FAT BRANDS INC.,
                                                               Case No.: 19-cv-10497
                                    Plaintiff,

         -against-
                                                               DECLARATION OF ALLEN Z.
 PPMT CAPITAL ADVISORS, LTD., ROYAL                            SUSSMAN, ESQ. IN SUPPORT OF
 GULF CAPITAL CORPORATION, KARL                                FAT BRANDS’ MOTION FOR A
 DOUGLAS, WESLEY RAMJEET, SJ GLOBAL                            DEFAULT JUDGMENT
 INVESTMENTS WORLDWIDE, LTD., SJ
 GLOBAL INVESTMENTS LTD, PETER
 SAMUEL, NEIL WALSH, KRISTINA FIELDS
 AND MICKEY EDISON,
                                     Defendants.
 ----------------------------------------------------------x


The following declaration is made pursuant to 28 U.S.C. § 1746:
    1. I am a partner of the law firm of Loeb & Loeb LLP (“Loeb”), based in the firm’s Los

    Angeles office.

    2. I submit this declaration based upon personal knowledge, except where stated on

    information and belief, and as to those matters, I am informed and believe them to be true.

    3. Loeb presently represents FAT Brands Inc. (“Fat Brands”) with respect to corporate and

    finance transactions, public securities reporting and other matters.

    4. Loeb represented FAT Brands with respect to the preparation for and negotiation with

    PPMT Capital Ltd (“PPMT”) of a whole business securitization debt financing transaction,

    pursuant to which PPMT’s client would loan $60 million to a special purpose subsidiary of

    FAT Brands which would own all of the franchising businesses of FAT Brands. This

    transaction was later expanded to include the purchase of $40 million in additional equity

    securities to be issued by FAT Brands, for a total gross capital raise of $100 million.



                                                         1
     Case 1:19-cv-10497-JMF Document 133 Filed 08/18/20 Page 2 of 3




5. During these negotiations, PPMT was represented by the law firm of Kramer Levin

Naftalis & Frankel LLP.

6. In furtherance of the pending whole business securitization transaction and issuance of

equity securities, Loeb attorneys and paralegals prepared numerous complex agreements,

including a credit agreement, guaranty agreement, management agreement, contribution

agreement, subscription agreement and investor rights agreement, extensive disclosure

schedules, and numerous other ancillary documents.

7. Additionally, Loeb attorneys and paralegals prepared and implemented a complex

restructuring of FAT Brands’ operating subsidiaries in order to properly organize its

operations for the proposed securitization transaction.

8. Loeb attorneys and paralegals also researched and drafted two highly technical legal

opinions which were required to be delivered at the closing, including a 60-page “Non-

Consolidation and True Sale Opinion,” which is customarily given by issuer’s counsel in

securitization transactions.

9. Further, so that FAT Brands would be properly structured to complete the debt financing,

Loeb attorneys and paralegals invested significant resources to prepare an early termination

of FAT Brands’ then-existing credit facility, and to prepare FAT Brands’ extensive library of

trademarks to be pledged to the new lender in the securitization financing.

10. Loeb attorneys also participated in extensive telephone and email communications with

PPMT’s counsel, the Kramer Levin law firm, regarding the details of these complex

transactions.

11. From August 2018 through December 2018, Loeb incurred approximately $534,100 in

attorney and paralegal fees and disbursements pertaining to the preparation for and



                                             2
        Case 1:19-cv-10497-JMF Document 133 Filed 08/18/20 Page 3 of 3




   negotiation of these transactions. To date, FAT Brands has paid Loeb approximately

   $374,459 towards these amounts, and the balance remains outstanding and payable by FAT

   Brands to Loeb.

   12. Subsequently, in 2019, FAT Brands incurred significant costs, including Loeb’s legal

   fees and disbursements, in order to obtain a replacement credit facility that was necessary

   due to the failed closing of the PPMT transactions. I understand that FAT Brands is not

   seeking to recover those costs in this motion for a default judgment.

   13. The public disclosure of Loeb’s invoices to FAT Brands could result in the revealing of

   attorney-client protected information pertaining to Loeb’s representation of FAT Brands.

   14. Loeb will make these invoices available to the Court for in camera review if required.

Executed on August 18, 2020




                                                    Allen Z. Sussman




                                                3
